In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00131-CR



           JIMMY WAYNE CARR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 27813




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
           After Jimmy Wayne Carr was found competent to stand trial by David Bell, Ph.D., he was

found guilty by the trial court of possession of child pornography and was sentenced to ten years’

imprisonment. 1 This case was tried with eleven companion cases, which are the subject of other

appeals pending before this Court. Carr filed a single, consolidated brief covering eleven of the

appeals, in which he contends that, since Bell’s qualifications do not appear in his report, there

was insufficient evidence to find him competent to stand trial.

           The argument raised in this appeal is based exclusively on the argument brought before

this Court in the companion appeal styled Carr v. State, cause number 06-19-00126-CR. In our

opinion of this date disposing of that appeal, we found that Carr did not preserve his sole issue for

appeal. For the reasons set out in that opinion, we overrule Carr’s sole issue as it applies to this

appeal.

           We affirm the judgment of the trial court.




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             December 30, 2019
Date Decided:               January 9, 2020

Do Not Publish




1
    See TEX. PENAL CODE ANN. § 43.26(a), (d).
                                                    2